Case: 09-40977 Document: 00511329899 Page: 1 Date Filed: 12/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 22, 2010
                                     No. 09-40977
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

REGINALD DONNELL RICE,

                                                   Plaintiff-Appellant

v.

CARRIE WRIGHT; KARL HEINRICH; LAUREN OSTEEN; JOHANNA
HEINRICH; JOHN SEAL; TRACI SEAL; JOHN DOES 1-10; MELISSA
KNIGHTEN,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:08-CV-376


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Reginald Donell Rice, Texas prisoner # 1436278, filed a civil rights
complaint seeking damages, unrelated to the conditions of his incarceration,
pursuant to 42 U.S.C. § 1983. Rice was represented by counsel and paid the
filing fee. The complaint was related to Idalesyia Nicole Knighten, a child born
on January16, 2007, and who died on March 29, 2007, of sudden infant death



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-40977 Document: 00511329899 Page: 2 Date Filed: 12/22/2010

                                    No. 09-40977

syndrome while in foster care at the direction of the Texas Department of Family
and Protective Services. In his amended complaint, Rice alleged that Knighten
was his daughter and that Wright and Osteen, in violation of the Constitution,
had deprived him of his right to have a relationship with Knighten through their
actions. Rice also brought state law wrongful death and survival actions against
all of the defendants. The defendants moved to dismiss the amended complaint
pursuant to Federal Rule of Civil Procedure 12(b)(6) because Rice failed to state
a claim on which relief could be granted as he failed to allege sufficiently that he
was Knighten’s father.     The district court granted the motions to dismiss
because Rice’s allegations of paternity were merely speculative.
      A district court’s grant of a motion to dismiss for failure to state a claim
under Rule 12(b)(6) is subject to de novo review. In re Katrina Canal Breaches
Litigation, 495 F.3d 191, 205 (5th Cir. 2007). A plaintiff fails to state a claim
when the complaint does not contain “‘enough facts to state a claim to relief that
is plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). “Factual allegations must be enough to raise a right to relief above
the speculative level, on the assumption that all the allegations in the complaint
are true (even if doubtful in fact).” Twombly, 550 U.S. at 555 (quotation marks,
citations, and footnote omitted).    Rice has failed to brief whether the district
court’s dismissal of his action for failure to state a claim was error. See Grant
v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). Accordingly, Rice has not shown
error in the district court’s dismissal without prejudice of his claims. Rice’s
motion to supplement his brief is granted.
      AFFIRMED; MOTION GRANTED.




                                         2